Rudkin, C. J.
This is an appeal from a judgment in favor of the defendant in an action to recover damages for personal injuries. The errors assigned are all based upon *468the instructions of the court, and the only exception taken to the instructions is contained in the following words at the foot of the charge: “The plaintiff wishes to, as a matter of' precaution, take exception to each and every word, sentence, subdivision, phrase, and each and every of the various allegations and instructions given by the court, and each and every one of the instructions given by the.court to the jury.” The instructions to which the foregoing exception was taken are twenty-five in number, covering twenty-six pages of the .transcript and thirty-seven pages of the respondent’s brief. The-correctness of but seven of these twenty-five instructions is challenged by the appellants. The statute in force at the time of the trial of this action provided as follows:
“Exceptions to a charge to a jury, or to a refusal to give as a part of such charge instructions requested in writing, may be taken by any party by stating to the court, after the jury shall have retired to consider of their verdict, and, if practicable, before the verdict has been returned, that such party excepts to same, specifying by numbers of paragraphs or otherwise the parts of the charge excepted to, and the requested instructions the refusal to give which is excepted' to; whereupon the judge shall note the exceptions in the-minutes of the trial, or cause the stenographer (if one is in. attendance) so to note the same.” Bal. Code, § 5053.
If the purpose of an exception is to direct the attention of' the trial court to the claim of error, to the end that the error may be corrected, what effect can be given to the exception reserved in this case? No error was pointed out; no error was even claimed, as the exception was taken as a matter of' precaution only. This question has been before this court repeatedly, and we have uniformly held that such exceptions are of no avail. Meeker v. Gardella, 1 Wash. 139, 23 Pac. 837; Cummingham v. Seattle Elec. R. Co., 3 Wash. 471, 28 Pac. 745; Maling v. Crummey, 5 Wash. 222, 31 Pac. 600; McDonough v. Great Northern R. Co., 15 Wash. 244, 46 Pac. 334; Shoemaker v. Bryant Lumber & Shingle Mfg. Co., 27 Wash. 637, 68 Pac. 380; State v. Vance, 29 Wash. 435, *46970 Pac. 34; Sterrett v. Northport Min. & Smelting Co., 30 Wash. 164, 70 Pac. 266; Gallamore v. Olympia, 34 Wash. 379, 75 Pac. 978; State v. Katon, 47 Wash. 1, 91 Pac. 250. A similar rule prevails, where general blanket exceptions are taken to the findings of fact, in actions tried before the court without a jury. Fender v. McDonald, 54 Wash. 130, 102 Pac. 1026, and cases cited.
For the reasons stated, we cannot review the errors assigned on the instructions, and the judgment is accordingly affirmed.
Chadwick, Gose, Morris, and Fullerton, JJ., concur.